Citation Nr: 0432910	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This issue arose on appeal from an October 2002 rating 
decision issued by the Reno, Nevada, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for PTSD.  A hearing was conducted before the 
undersigned Veterans Law Judge (VLJ) in December 2003.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  Credible evidence corroborating a stressor upon which 
diagnosis of PTSD is based is not of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application for service connection for PTSD.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and letters sent to the appellant informed him of 
the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a VCAA letter from July 2002, 
explained the evidence needed to establish service 
connection, what evidence was of record regarding his claim 
for service connection for PTSD, and also requested that the 
veteran submit VA Form 21-4142, Authorization for Release of 
Information, to help obtain additional medical records which 
would substantiate his claim.  The letter also requested that 
the veteran submit a separate VA Form 21-95-1 detailing each 
incident or event which produced the stress resulting in 
PTSD.  The letter described what evidence was to be provided 
by the appellant and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the appellant 
with the applicable regulations in the SOC issued February 
2003.  The basic elements for establishing service connection 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant; 
however, in the veteran's VA 21-95-1 response, he stated he 
could not remember the names of his fellow soldiers, 
officers, or victims.  The RO located the veteran's service 
medical records and VA medical center (VAMC) treatment 
records.  The appellant elected a personal video conference 
hearing, which was held before the undersigned VLJ on 
December 2003.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

II.  Facts

The veteran served on active duty from April 1968 to March 
1970.  The National Personnel Records Center (NPRC) verified 
that the veteran served in Vietnam from March 1969 to March 
1970, where he worked as a helicopter repairman.  The 
veteran's DD-214 does not indicate receipt of any combat 
medals or ribbons. 

In February 1995, the veteran filed a claim for service 
connection for PTSD.  As evidence in support of his claim, he 
submitted VA 21-95-1, Information in Support of Claim for 
Service Connection for Post-Traumatic Stress Disorder.  The 
veteran reported that he had flown from Phu Loi to Vung Tau 
on a supply delivery.  He stated that he had been left behind 
at Vung Tau after an attack was launched near the base.  He 
reported that it took him four days to return to Phu Loi, 
spending one night at the base in Vung Tau, walking to Phouc 
Le on foot to catch a ride back to Phu Loi.  From Phouc Le, 
he caught a ride halfway to Bear Cat, spending the night in 
the rice paddies before walking the rest of the way to Bear 
Cat and arriving the following morning.  Once he arrived at 
Bear Cat, he caught a ride to Bien Hoa.  From Bien Hoa, he 
spent four days and nights walking 35 miles to Phu Loi, 
fighting and hiding as necessary through Viet Cong territory.  
He stated that he did not rest; he was too scared and lost.  
He reported that during his trip back to Phu Loi, enemy 
fatalities were incurred.  The veteran could not recall 
times, dates, places, or names in relation to these events.  
Service connection for PTSD was denied on the basis that 
there was no current diagnosis of such, and there was not 
enough information to verify the veteran's claimed stressors. 

In December 2001, the veteran requested to reopen his claim 
for service connection for PTSD based on his treatment at a 
VAMC in October 2001.  In a December 2001 VA mental health 
examination, the veteran complained of sleep disturbance, 
nightmares with night sweats, intrusive and disturbing 
memories, flashbacks about combat events, as well as 
hypervigilant behavior and mood swings with bouts of 
irritability and anger.  In his report of medical history, 
the veteran denied any developmental problems, learning 
disabilities, childhood trauma, neglect, and abuse.  He also 
denied having current suicidal or violent ideations, 
delusions, and hallucinations.  

The psychotherapist nurse indicated that the veteran remained 
alert, oriented, and attentive throughout the interview and 
answered many questions without difficulty; his speech 
revealed no evidence of psychosis or formal thought disorder.  
His judgment, insight, and intelligence all appeared within 
the normal limits as well.  The psychotherapist nurse 
provided the following assessment:

DSM-IV:

Axis I:		R/O PTSD (combat)
Axis II:	Deferred
Axis III:	As listed above
Axis IV:	PTSD symptoms
Axis V:	GAF=55

In February 2002, the veteran presented for individual, 
supportive therapy.  The psychotherapist noted that he 
appeared in a pleasant affect, but was anxious.  During the 
session, the veteran reported that he had participated in a 
motorcycle rally, passing 62 miles of rice paddies in 
California which triggered symptoms of PTSD by reminding him 
of the rice paddies in Vietnam.  He also stated that he had 
intrusive and disturbing thoughts about combat events, 
specifically an incident in which he had been in hand to hand 
combat and killed a Vietnamese soldier.  The therapist noted 
that the veteran recalled the event in detail and complained 
that he would often see the man's face.  The veteran informed 
the therapist that he was ordered to kill the solder, but had 
not wanted to kill him. 

In September 2002, the veteran submitted additional VA Forms 
25-95-1, Statements in Support of Claim for Service 
Connection for PTSD.  The veteran reported the death of a 
friend from basic training as an incident contributing to the 
development of his PTSD.  He did not recall this friend's 
name.  He stated that the death of a family friend serving in 
Vietnam also contributed to his PTSD.  He was able to recall 
this friend's name and the date of the incident.  In addition 
to these statements, the veteran submitted a separate 
statement posing a series of questions regarding isolating 
the most traumatic events he had experienced which had 
contributed to his PTSD, such as collecting casualties 
without body bags, burrowing into rice paddies to escape the 
Viet Cong, feeling a rifle butt in his mouth, being shot in 
one leg and having a piece of shrapnel hit the other leg.  
Again, he could not recall names, dates, and places of these 
incidents.  He stated that he often did not want to go to bed 
at night because of the nightmares, and reported bouts of 
explosive anger that often scared his family members.  The RO 
denied service connection on the basis that these stressors 
could not be verified.

Prior to his December 2003 hearing, the veteran submitted a 
statement from the VA nurse psychotherapist.  The nurse 
reported the previously mentioned stressors that the veteran 
had discussed during his individual supportive therapy 
sessions with the nurse.  In addition, she reported that the 
veteran had recently disclosed to her that he had been 
irritable, easily angered, and not sleeping well since his 
son had been deployed to Iraq.  She reported the following 
symptoms:  sleep disturbance, nightmares with night sweats, 
intrusive and disturbing memories and flashbacks about combat 
events, as well as hypervigilant behavior and mood swings 
with bouts of irritability and anger.  She also indicated 
that the veteran's irritability and anger problems have made 
it difficult for the veteran to get along with employers and 
other authority figures in the workplace, but noted that the 
veteran had been able to support his family.

In his hearing, the veteran recalled the stressors of being 
informed that his friend from school had been killed in 
Vietnam, as well as his friend from basic training.  The 
veteran was able to recall both of the victims' names.  When 
asked about being left behind at Vung Tau, he stated that the 
only flight he was on during the return was from Bien Hoa to 
Phu Loi.  He asserted that over the course of four days and 
four nights, he walked from Vung Tao to Bien Hoa.  

The veteran further stated that his PTSD symptoms started two 
months before he returned from Vietnam.  He noted that when 
he did return, he began drinking heavily and could not keep a 
job.  He reported that he had been married three times and 
that his PTSD contributed to his marital problems.  

III.  Service Connection

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and the claimed in-service stressor.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat but that the 
alleged stressor is not combat-related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carleton) v. Brown, 7 Vet. App. 70, 79 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 5 Vet. App. 283, 290-91 (1994), the Court stated that 
the "absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

The Board finds that the preponderance of the evidence is 
against the claim for service connection for PTSD.  The 
veteran has presented numerous statements regarding potential 
stressors.  At times, he has posed the statements as 
questions, rather than affirmative statements regarding 
events that he actually experienced.  However, the Board need 
not address each assertion or posed question.  Rather, the 
Board must judge whether the diagnosis of PTSD is 
substantiated with credible supporting evidence.  In this 
case, the diagnosis of PTSD lacks credible supporting 
evidence.

The veteran has implied that he was in combat and that he was 
shot.  There is nothing in his record to establish combat; 
there is nothing to support that he was shot or wounded; and 
his testimony is not credible.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable to him.

During the December 2003 hearing, the veteran revised his 
theory; specifically, two people he had known had been 
killed.  However, PTSD has not been diagnosed based upon 
these reported events.

During the hearing, he also reported that he had been left 
behind.  However, he has provided inadequate information to 
allow further development.  Furthermore, the VLJ had an 
opportunity to view the veteran and review his prior 
statements.  He has provided prior inconsistent statements, 
and he is not a believable witness.

The veteran also presented a statement from a VA nurse.  The 
document reflects a report of combat, in general, which is 
unsupported and not verifiable.  Furthermore, he reported 
that he had killed a Vietnamese soldier in hand-to-hand 
combat.  There is no evidence that he engaged in combat and 
his assertion of killing someone in hand-to-hand combat is 
not capable of confirmation.  The statement lacks the who, 
what, when, and where to enable a search.  Equally important, 
this claimed stressor was not addressed during the hearing, 
thus, adding to his inconsistent statements.

In summary, the veteran's reports of stressors have 
remarkably varied.  Regardless, the only specific stressor 
resulting in a diagnosis of PTSD, hand to hand fighting to 
the death, is not supported and is not credible.  His other 
statements that resulted in a diagnosis of PTSD are not 
supported by credible evidence.  For these reasons, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for PTSD, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. 55.

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



